Citation Nr: 1737089	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  05-24 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected fungus of the feet and hands currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as due to herbicide exposure or as secondary to service-connected fungus of the feet and hands and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 1970 to include service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2004 rating decision in which the RO inter alia, continued a 30 percent rating for fungus of the feet and the palms of the hands, and denied service connection for neuropathy of the hands and feet.  

In October 2006, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO, and development to include multiple Board remand decisions ensued.  In February 2012, the Board remanded these matters because the VLJ who conducted the October 2006 hearing was no longer employed at the Board, and when informed of this the Veteran opted for another hearing.  38 USCA § 7107(c) (West 2014) 38 CF R § 20 707 (2015).  

In April 2012, the Veteran testified during a Board hearing before the undersigned VLJ at the RO, a transcript of that hearing is of record.  

In August 2016, the Board issued a decision again remanding these matters to the Agency of Original Jurisdiction (AOJ).  As sufficient efforts were made to obtain the noted medical records and the requested medical examination and opinion evidence was obtained, the Board finds the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  The Veteran's fungus of the feet and hands covers not more than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; coverage of 40 percent of the entire body or more than 40 percent of exposed areas has not been demonstrated, nor is there constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12 month period.  

2.  A peripheral neuropathy of the upper and lower extremities, length dependent axonal polyneuropathy, was caused or aggravated by the Veteran's service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for fungus of the feet and hands have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for service connection for length dependent axonal polyneuropathy as secondary to PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In light of the fully favorable decision herein as to the service connection claim, no further discussion of compliance with VA's duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

As to the remaining claim, the RO provided the Veteran with timely and adequate notice in May and August 2003, March 2004, June 2006 and May 2007. 

The Board notes that the Veteran's service treatment records, VA treatment records, and obtainable private treatment records relevant to the Veteran's increased rating claim have been obtained.  The Veteran has been provided VA medical examinations.  Dr. J. G.'s records were sought consistent with applicable laws and regulations, could not be obtained.  In February 2017, the Veteran waived AOJ consideration of any additional evidence.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The actions of the VLJ at the April 2012 Board hearing supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Service Connection

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The Veteran has a current diagnosis of length dependent axonal polyneuropathy and is service-connected for PTSD.  See VA and private treatment records noting long-standing diagnosis and treatment for peripheral neuropathy diagnosed as length dependent axonal polyneuropathy dated from 2001 through the present; July 2004 Rating Decision granting service connection for PTSD.  

As delineated in the August 2016 Board remand, the Veteran asserts that the neuropathy is related to either herbicide exposure, service-connected skin fungus or PTSD.  He testified that he has been told by a VA doctor who reviewed his treatment records that his current peripheral neuropathy is due to extreme alcohol abuse which he engaged in previously as self-medication for service-connected PTSD.  A February 2010 VA examination report reflects an examiner's opinion that the Veteran's neuropathy is most likely due to alcohol use or other disorder.  A March 2011 addendum indicates that peripheral neuropathy is not caused by or a result of either service connected herbicide agent exposure or service-connected eczema.  

In remanding this matter for an opinion in 2016, the Board clarified that it found the Veteran's testimony regarding self-medication for PTSD with alcohol to be uniquely credible under the facts of this case.  Thus, the Board ordered the examiner to consider the Veteran's presumed herbicide exposure and the credible testimony that he self-medicated PTSD with alcohol when considering the cause of the neuropathy.  

The VA Disability Benefits Questionnaire dated in October 2016 reflects the examiner's opinions that the Veteran's length dependent axonal polyneuropathy was less likely than not (less than 50% probability) (1) incurred in or caused by the claimed in-service injury, event or illness, or (2) proximately due to or the result of the Veteran's service connected fungus of the feet or hands.  

However, the examiner did find that the length dependent axonal polyneuropathy is at least likely than not proximately due to or the result of PTSD-related alcohol abuse. The rationale was:

The veteran has a length dependent axonal polyneuropathy. The differential of potential etiologies is broad and includes diabetes, alcohol abuse, vitamin deficiency, heavy metal toxicity, and idiopathic, among others. 

The veteran's contention of chronic polyneuropathy secondary to alcohol abuse is supported by evidence of record and his reasonable and credible testimony. The veterans' contention of length dependent axonal polyneuropathy as a consequence of prolonged alcohol abuse is consistent with medical literature on the subject. Alcoholic peripheral neuropathy is primarily an axonal neuropathy as is the case with this veteran.  

There is no evidence that the VA examiner was not competent or credible, and as the opinion is supported by adequate rationale, the Board finds it is entitled to significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner followed the Board's directive to consider the Veteran's credible testimony that in the past he would self-medicate PTSD symptoms with alcohol.

The Board must consider the evidence of record directly applicable to this Veteran's case.  Here, the Board finds the opinion of the VA examiner to be detailed and well supported by not only reference to the Veteran's record but also by neutral medical literature.  Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Because it is informed by knowledge of the Veteran's health as evidenced in the report, is not inconsistent with the documented record, and cites to critical facts in the record, the Board finds the opinion to be credible and probative of the issue of nexus.  The Board finds the conclusion as to etiology to be sound as to the unique facts of this case.  The Board accords it substantial probative weight on this critical issue of an association, however vaguely defined, between the Veteran's PTSD and length dependent axonal polyneuropathy.  

As he has a current diagnosis of length dependent axonal polyneuropathy, is service connected for PTSD, and there is a competent and credible medical opinion linking the two conditions, the Board finds that service connection for length dependent axonal polyneuropathy as secondary to PTSD is warranted.  38 C.F.R. §§ 3.102, 3.310.

III.  Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for fungus of the feet and palms of hands was granted in an October 1977 rating decision, with a 10 percent rating effective from July 1977.  A 30 percent rating was assigned in a June 2001 rating decision, effective from February 2001.  

The Veteran filed the current claim for increased rating in March 2003.  The July 2004 rating decision on appeal continued to evaluate the Veteran's skin fungus as 30 percent disabling pursuant to the criteria set out in 38 C.F.R. § 4.118, Diagnostic Code 7806.  38 C.F.R. § 4.118 (2016).  

The following ratings are available under Diagnostic Code 7806: 

A 60 percent rating is assigned for dermatitis covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period. 

A 30 percent rating is assigned for dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12 month period. 

A 10 percent rating is assigned for dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A zero percent rating is assigned for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  

In Johnson (Paul) v. Shulkin, 862 F.3d. 1351 (Fed. Cir. 2017), the Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id.  The Federal Circuit stated "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at 7.  According to the Federal Circuit, although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id. at 8.

At the most recent examination, the Veteran had no symptoms of any skin condition.  The October 2016 Skin DBQ indicated that the Veteran was between eruptions and there were no active lesions on examination.  The Veteran described the rash as on his feet initially but over the years expanded to encompass his chin, face, nose, ears, groin, hands, lower legs and feet.  He described blistering itching and cracking on the hands and feet.  However, on the day of the 2016 examination, the examiner noted that the total body area effected was none.  The examiner did note that, among several other topical preparations, the Veteran was currently using Elidel cream prescribed by Dr. J.G. for his rash.  The cream was helpful in shortening the duration of the eruptions to about 3 days.  The symptoms were always worse in the summer.  The examiner noted that the Veteran was reportedly using Elidel cream on a constant or near constant basis.  Treatment was wholly topical.  

On examination, there was neither scarring nor systemic manifestations.  The condition had no impact his ability to work.  

Attempts to obtain Dr. J. G.'s records were unsuccessful.  

VA treatment records are replete with reference to continued treatment with pimecrolimus cream, which is a generic form of Elidel.  This is a topical non-steroidal cream, but is consistently described in medical information readily available on the internet as an immunosuppressive drug used to treat eczema.  Treatment with other topical creams was also noted throughout the appeal period.

Prior VA examinations also showed fairly minimal manifestations.  A July 2003 examination showed skin to be normal.  A February 2010 examination indicates trace rash consistent with seborrheic dermatitis on the sides of his nose.  Palms/hands were clear, feet shoed very heavy cracked calluses and excoriations from scratching but no rash.  His legs were free of rash.  His groin showed moderate tinea cruris rash for which he used triamcinolone ointment.  There was no evidence of eczema nor the psoriasis which his primary care provider entered twice on his problem list.  The current symptoms were considered not related to the service-connected skin condition.  Less than 5% of the exposed areas of the body and less than 5% total body area was affected.  

Clearly, the above treatment and examination record fails to even suggest that the service-connected skin condition covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  In fact, 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are not shown to be affected.  The critical issue here thus becomes whether constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during a 12 month period on appeal.  The Board finds that such has not been shown or approximated.  

It is uncontroverted that the Veteran is treating the service-connected skin condition with an immunosuppressive topical cream.  The Board also accepts that the use of the cream is described as constant or near constant.  However, in accordance with the decision in Johnson v. Shulkin, the Board has carefully reviewed the treatment and notes the topical treatment was applied only to certain areas and only affected those areas; it did not affect the Veteran's entire body.  The Board can find no basis for considering this treatment to be systemic therapy.  The criteria for a rating in excess of 30 percent are not suggested by the topical use of this cream.  

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's fungus of the feet and hands.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an increased rating for fungus of the feet and hands is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

A rating in excess of 30 percent for fungus of the feet and hands is denied.  

Service connection for length dependent axonal polyneuropathy as secondary to PTSD is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


